Citation Nr: 0724560	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  00-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, and was 
remanded in August 2005.

In April 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal.

The veteran's service medical records reflect that he was 
diagnosed with alcohol dependence and made a suicide attempt 
while in service.  The veteran has claimed that his mental 
illness began to manifest itself while he was in service and 
that his in-service alcohol dependence was a way to self-
medicate his schizoaffective disorder, bipolar type.  The 
duty to assist includes obtaining a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

In August 2005, this case was remanded for a medical 
examination and opinion regarding whether the veteran's 
bipolar disorder was related to service.  In a January 2006 
VA examination, the examiner diagnosed the veteran with 
schizoaffective disorder, bipolar type and polysubstance 
abuse, in remission.  

The examiner expressed the opinion it was as likely as not 
that the veteran's acquired psychiatric disability was 
present in service.  He went on to state that there was 
evidence that the veteran's polysubstance abuse preexisted 
active duty, but that there was no evidence in the file that 
his bipolar disorder or schizoaffective disorder existed 
prior to service.  This part of the opinion would appear to 
support the conclusion that a psychiatric disability was 
acquired in service.  

The examiner noted that although there was a notation in the 
file that the veteran reported that he was treated for an 
unspecified mental illness at age 16, there was no further 
information regarding this treatment.  The examiner also 
opined that the veteran's suicidal ideation was linked to his 
alcohol dependence.  

The examiner concluded with an opinion that it was not as 
likely that the veteran's acquired psychiatric disability 
increased in severity beyond its natural progress during 
service.  Such an opinion would indicate a pre-existing 
disability that did not increase in severity during service.  
Such an opinion would be directly contrary to the earlier 
part of the opinion on service incurrence.  This difference 
needs to be resolved.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, which explains the information 
and evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2. The claims folder should be referred 
to the examiner who did the January 2006 
VA examination.  If he is not available, 
another examiner can provide the 
necessary opinion.  Any tests or studies 
necessary to respond to the following 
questions should be done.  If another 
examination is required, it should be 
scheduled.  The examiner should respond 
to the following questions with complete 
explanations:

a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's acquired psychiatric disorder 
began in service?  

b.  If the response to question a 
indicates a pre-service onset, is it at 
least as likely as not that the 
disability advanced beyond its natural 
progress during service?  

c.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.

3.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CLIFFORD R. OLSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



